          CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    UNITED STATES OF AMERICA,                      Case No. 19‐CR‐305 (NEB/BRT)

                       Plaintiff,

    v.                                          ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
    NEERAJ CHOPRA,

                       Defendant.



         The United States charged Neeraj Chopra with one count of non‐consensual sexual

conduct in violation of 18 U.S.C. Section 2244(b) and 49 U.S.C. Sections 46501(2)(A) and

46506(1). (ECF No. 1.) Chopra moved to suppress certain statements he made during an

interrogation on the grounds that they were obtained in violation of his constitutional

rights. (ECF No. 21.) In a Report and Recommendation dated December 14, 2020 (the

“R&R”), United States Magistrate Judge Becky R. Thorson recommends that the Court

deny Chopra’s Motion to Suppress. (ECF Nos. 68, 70 (“R&R”).)1 Chopra objected to the

R&R. (ECF No. 71.) For the reasons that follow, the Court accepts the R&R and denies

Chopra’s motion.




1In this opinion, references to page numbers in the R&R will be to Docket No. 70, the
publicly filed R&R.
                                            1
        CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 2 of 10




       When a party properly objects to an R&R, the Court’s reviews those portions of

the R&R to which the party objects de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b);

D. Minn. L.R. 72.2. These objections, however, generally must specifically identify the

parts of the R&R to which the party objects and give a basis for those objections. United

States v. Pearson, No. 15–CR‐117 (JRT/TNL), 2015 WL 6445439, at *1 (D. Minn. Oct. 23,

2015.) The Court reviews objections that simply rehash arguments made to the Magistrate

Judge for clear error. Id. This is certainly the case in the civil context. Fed. R. Civ. P. 72(b);

see Fed. R. Civ. P. 72 advisory committee’s note, subd. (b) (“When no timely objection is

filed, the court need only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.”). But it is less clear in the criminal context. As

the Eighth Circuit has not considered the issue, the Court will err on the side of caution

and review the R&R de novo. Cf. United States v. Hardwict, No. S1‐4:18‐CR‐00925 AAGF

(NCC), 2020 WL 3046166, at *1 (E.D. Mo. June 8, 2020) (applying a de novo standard of

review after the defendant filed “fairly general objections to the R&R, essentially

challenging [its] conclusions”). Ultimately, it makes no difference; under either standard,

Chopra’s motion fails.




                                                2
          CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 3 of 10




                                       ANALYSIS

         The R&R sets forth the undisputed facts2 in the case, and the Court incorporates

those facts by reference. (R&R at 2–5.) Chopra argues that the Court should suppress his

statements because: (1) he did not voluntarily waive his Miranda rights;3 and (2) he did

not make a knowing and intelligent waiver of those rights. (ECF No. 66 at 11–18.)

Specifically, Chopra moves to suppress statements he made on April 8, 2019, to FBI

Special Agent Marc Rensch, in an interview room at Minneapolis‐Saint Paul International

Airport. Chopra argues that his mental state at the time of the interview—tiredness from

travel and sleepless nights, along with claustrophobia—rendered his statements

involuntary and prevented him from knowingly and intelligently waiving his Miranda

rights. (Id.) The United States argues that Chopra’s waiver was valid. (ECF No. 67 at 9–

14.)

    I.      Miranda Waivers

         The Constitution guarantees a criminal defendant the right not to incriminate

himself. U.S. Const. amend. V. Because of this right, the government generally cannot use

the defendant’s statements against him at trial if he made them during a custodial



2Chopra “rests on the record” and objects only to the R&R’s “legal conclusion[s]” as to
the merits of his motion; he makes no objection to the R&R’s factual findings. (ECF No.
71 at 2.) The United States similarly does not object to the R&R’s factual determinations.

3To the extent that Chopra also argues that his statements themselves were not voluntary
(rather than his waiver of his Miranda rights), that argument fails for the same reasons for
which his waiver argument fails.


                                             3
          CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 4 of 10




interrogation. Miranda v. Arizona, 384 U.S. 436, 445 (1966). But if the government provides

the defendant with the warnings Miranda requires, and the defendant waives his rights

knowingly, voluntarily, and intelligently, then the government may use, at trial,

statements made after the advisement of rights and waiver. United States v. Vinton, 631

F.3d 476, 483 (8th Cir. 2011).

         Whether a Miranda waiver is knowing, voluntary, and intelligent is a two‐pronged

inquiry. Id. First, the waiver must actually be voluntary—that is, of the defendant’s own

“free and deliberate choice,” and not as a result of “intimidation, coercion, or deception.”

Id. (internal quotations omitted). Second, the defendant must waive his rights knowing

the consequences of doing so and the nature of the rights he waives. Id. In assessing

whether a waiver is knowing, voluntary, and intelligent, the Court considers the totality

of the circumstances. Id. The United States bears the burden to prove the validity of the

waiver by a preponderance of the evidence. United States v. Haggard, 368 F.3d, 1020, 1024

(8th Cir. 2004).

   II.      Voluntary Waiver

         As to the first inquiry—voluntariness of Chopra’s waiver—the record

demonstrates that Chopra voluntarily waived his Miranda rights. Special Agent Rensch

did not intimidate, coerce, or threaten Chopra, either explicitly or implicitly, before or




                                             4
        CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 5 of 10




during, questioning. (See generally Ex. 2 (SA Rensch’s interview with Chopra).)4 The same

is true of Airport Police Officer Abbie Annen, who was in the room with SA Rensch and

Chopra.5 (See generally id.) Neither SA Rensch nor Officer Annen acted in an intimidating

manner towards Chopra, displayed their firearms, or otherwise acted to coerce Chopra.

SA Rensch’s testimony is also consistent with the interview video, which shows that

Chopra willingly spoke with SA Rensch after he gave Chopra the Miranda warnings. The

atmosphere in the interview room, apart from Chopra’s statements that he felt

claustrophobic and a moment where Chopra began crying during the interview, was

calm. SA Rensch did not raise his voice, was not overly confrontational, and retained a

relaxed demeanor. Chopra did not hesitate to sign the waiver of his rights; once SA

Rensch presented him with the Advice of Rights form, went through Chopra’s rights, and

gave him the opportunity to waive those rights, Chopra signed immediately. (Ex. 2)




4 The Court’s citations to exhibits refer to the three exhibits Judge Thorson received
during the suppression hearing. Exhibit 1 is the Advice of Rights form that Chopra
signed; Exhibit 2 is a series of three videos of Chopra’s time in the interview room (the
second video contains the interview itself); Exhibit 3 is a transcript of SA Rensch’s
interview with Chopra.

5 Although Officer Annen ultimately arrested Chopra (or was present while another
officer did so), this occurred after the conclusion of Chopra’s conversation with SA
Rensch and Chopra does not ask to suppress any statements from the arrest itself. Her
only interaction with Chopra during SA Rensch’s conversation was to supply him with
the word “tray table” when Chopra was unable to come up with the word, for which
Chopra thanked her. (Ex. 3 at 6; Ex. 2.)


                                           5
        CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 6 of 10




These facts demonstrate by a preponderance of the evidence that Chopra’s waiver was

voluntary.

       Chopra argues, to the contrary, that his mental state—claustrophobia and

tiredness—rendered his waiver involuntary. (ECF No. 66 at 11–15.) But the record shows

that Chopra’s mental state did not affect the voluntariness of his waiver. Sleeplessness is

a consideration in assessing the voluntariness of the waiver, but the fact that the

defendant was fatigued does not, of itself, render a waiver involuntary. United States v.

Gaddy, 532 F.3d 783 (8th Cir. 2008). Instead, “the test is whether [the defendant’s

sleeplessness] caused the defendant’s will to be overborne.” United States v. Casal, 915

F.2d 1225, 1229 (8th Cir. 1990). For example, a defendant’s Miranda waiver was still

voluntary when he had recently used methamphetamine and had not slept for five days

before waiving his rights where police officers had no knowledge of his alleged

impairments and the defendant did not act intoxicated. Id. Likewise, a waiver where the

defendant used methamphetamine the night before and marijuana the day of the waiver

still voluntarily waived his rights when he appeared “sober and in control of his

faculties.” United States v. Contreras, 372 F.3d 974, 977 (8th Cir. 2004).

       Here, although Chopra told SA Rensch that he was tired and claustrophobic, SA

Rensch testified that Chopra did not appear tired; he did not yawn, slump, or doze off;

he kept good posture and maintained eye contact; and he did not appear confused. (ECF

No. 61 at 24:6–25:13.) The video of the interview bears out SA Rensch’s testimony—



                                               6
        CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 7 of 10




Chopra is engaged in the conversation with SA Rensch and exhibits no visual signs of

tiredness. The fact that Chopra informed SA Rensch that he was tired and claustrophobic

is not determinative; the Eighth Circuit has repeatedly emphasized that the outward

appearance of the defendant is an important part of the assessment of voluntariness.

Gaddy, 532 F.3d at 788; Contreras, 372 F.3d at 977; Casal, 915 F.2d at 1229. The inquiry is

one of the totality of the circumstances. Vinton, 631 F.3d at 483. Although Chopra’s

statement that he was claustrophobic and tired is one factor the Court considers, the

video and SA Rensch’s testimony are others, and they run counter to Chopra’s statement.

       Other than a reference to the fact that he was stressed and later statements about

tiredness and claustrophobia—made after he signed the Advice of Rights—Chopra has

presented no evidence that he was incapable of voluntarily waiving his rights. In contrast,

the United States has produced substantial evidence demonstrating that Chopra both

understood the rights SA Rensch read to him and the consequences of waiving those

rights. This lack of evidence is a fatal flaw in his motion to suppress.

       Further, even if informed that the defendant is tired, or has another mental

impairment, a government agent need not conduct an exhaustive inquiry as to the

defendant’s mental state and impairments before the defendant can make a valid Miranda

waiver. United States v. Perez, No. CR 08‐50033‐KES, 2009 WL 363618, at *10 (D.S.D. Feb.

12, 2009) (noting that there is no authority for the proposition that a federal agent was

required to comprehensively examine a defendant’s mental condition prior to an



                                              7
           CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 8 of 10




interview, especially where the defendant exhibited no outward signs of impairment).

The sole question is whether these impairments overbore the defendant’s will. Casal, 915

F.2d at 1229. There is no evidence that this happened to Chopra. Instead, SA Rensch’s

testimony, along with the interview video, demonstrate that Chopra appeared alert and

attentive and was engaged and responsive during the interview.

          The United States has shown by a preponderance of the evidence that Chopra’s

waiver of his Miranda rights was voluntary.

   III.      Knowing and Intelligent Waiver

          As to the second inquiry—whether the waiver was knowing and intelligent— the

preponderance of the evidence shows that Chopra was aware of the rights he waived and

the consequences of doing so. As soon as SA Rensch entered the interview room, he

identified himself as an FBI agent and explained why he was there—that he wanted to

ask Chopra some questions about what happened and get his side of the story; Chopra

did not appear confused as to why SA Rensch was present. SA Rensch then reviewed the

Advice of Rights form with Chopra. The form listed both the Miranda rights and the

consequences of abandoning them. SA Rensch also read the acknowledgement on the

form, once again told Chopra why he was there, and said that if Chopra wanted to talk

to him, he needed to sign the form. Chopra, without hesitation, signed the form. (Ex. 1;

Ex. 2.) Chopra does not argue that he is unable to understand English, and the record

would contradict that, as Chopra was able to communicate with SA Rensch and, at the



                                              8
        CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 9 of 10




time of the interview, was a graduate student in an MBA program at Cornell University.

(Ex. 3 at 3.) There is no evidence that Chopra was unable to understand when SA Rensch

read him his rights.

       Chopra argues that, although SA Rensch read him his rights, SA Rensch never

explained his rights, that he was therefore unaware of them, and could not knowingly

and intelligently waive those rights, particularly because he had no prior experience with

the criminal justice system. (ECF No. 66 at 17.) Miranda requires that the defendant be

informed of his right to remain silent and also that an explanation that anything he says

can be used against him come with that warning. Miranda, 384 U.S. at 467–69. That is

precisely what the Advice of Rights form provided Chopra: it stated (as SA Rensch read

to him) that he had the right to remain silent and that anything he said could be used

against him in court. (Ex. 1.) This explanation of Chopra’s rights satisfies Miranda. The

fact that Chopra had no past experience with the justice system, and had never previously

been Mirandized, does not dictate a different result. Chopra has provided the Court with

no authority (and the Court can find none) for the proposition that an investigator

administering Miranda warnings must give a more in‐depth explanation of the Miranda

rights if it is the defendant’s first time being given those warnings.

       Chopra also asserts that his fatigue prevented his knowing and intelligent waiver

of his rights. The Court has already rejected Chopra’s argument that his mental state

impaired his ability to voluntarily waive his rights, and his assertion that his mental state



                                             9
       CASE 0:19-cr-00305-NEB-BRT Doc. 76 Filed 02/02/21 Page 10 of 10




impaired his knowing and intelligent waiver fails for the same reasons. Absent evidence

of coercion, even in the presence of fatigue, a Miranda waiver is still valid. Vinton, 631

F.3d at 483; see Gaddy, 532 F.3d at 785–89 (finding Miranda warnings valid where the

defendant was woken up during an early search of his property and appeared “awake

and coherent”); Casal, 915 F.2d at 1129 (upholding Miranda waiver where the defendant

recently used methamphetamine, had not slept in five nights, the police had no

knowledge of the alleged impairments, and the defendant did not act intoxicated). There

is no evidence of coercion in this case, and the video of Chopra’s interview belies his

contention that he was unable to understand his wavier. Accordingly, Chopra’s Miranda

waiver was voluntary, knowing, and intelligent.

                                    CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.     The Report and Recommendation (ECF Nos. 68, 70) is ACCEPTED.

      2.     Chopra’s Motion to Suppress (ECF No. 21) is DENIED.

Dated: February 2, 2021                         BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                           10
